THE THIRTEENTH COURT OF APPEALS

                                    13-18-00090-CV


                                 City of Corpus Christi
                                           v.
                Ofelia Resendez A/N/F of Esmeralda Ramirez, Minor Child


                                  On appeal from the
                  County Court at Law No. 2 of Nueces County, Texas
                          Trial Cause No. 2017CCV-60198-2


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERED. Costs of the

appeal are adjudged against appellee.

      We further order this decision certified below for observance.

June 28, 2018